In a proceeding pursuant to CPLR article 78 to review a determination denying petitioner Medicaid benefits, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Corso, J.), dated June 1, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Special Term was empowered by CPLR 409 (subd [b]) to make a summary determination on the pleadings. Petitioner’s service upon respondent was defective (see CPLR 7804, subd [c]). Hence the court lacked jurisdiction over respondent and the dismissal of the proceeding was appropriate. Damiani, J. P., Titone, Weinstein and Bracken, JJ., concur.